Broyles, C. J.
This was a suit upon a health and accident insurance policy. Upon the trial it was agreed in open court by both parties that the only question in issue and to be determined by the court and jury was whether or not a fibroid tumor was a disease or disability covered by the policy. The policy of insurance provided that it did not cover any loss resulting from any disease “not common to both sexes;” and the undisputed evidence was that men.cannot have fibroid tumors — that only women can be so afflicted. It follows that the court properly directed a verdict in favor of the defendant.
The case of Schuler v. American Benefit Association, 132 Mo. *347App. 123, cited by counsel for the plaintiff in error, is distinguished by its particular facts from this case.

Judgment affirmed,.


Luke and Bloodworth, JJ., concur.